 Fill in this information to identify the case:

 Debtor 1              Steven Pully
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:       Eastern     District of             Michigan
                                                                         (State)
 Case number                                15-31624-jda




Form 4100R
*Please be advised this response is being refiled solely to correct the
docket event entry #102 to reflect Response Disagreeing with the Notice of
Final Cure Payment.
Amended Response to Notice of Final Cure Payment                                                                                         10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

  Part 1::             Mortgage Information                                               Statement / Response Date: 03/01/2021

                                                                                                                 Court claim no. (if known):
Name of creditor:                     Specialized Loan Servicing, LLC as servicing agent                                      8-1
                                      for MASTR Asset Backed Securities Trust 2005-
                                      WF1, U.S. Bank National Association, as Trustee
Last 4 digits of any number you use to identify the debtor's account:                                     0472
Property address:                268 Hickory Street
                                 Number           Street

                                 Montrose, Michigan 48457
                                 City                                     State       ZIP Code


   Part 2:             Prepetition Default Payments

Check One:
Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                                                                                                                                




   on the creditor's claim.
Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition
       default on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid
       as of the date of this response is:


   Part 3:             Postpetition Mortgage Payment

Check one
 Creditor states that the debtor(s) are current with all postpetition payments consistent with §
   1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on:
                                                                                              MM / DD   / YYYY

 
                                                                                                                           




  Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
       1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:




Form 4100R                                   Amended Response to Notice of Final Cure Payment                                             page 1
            15-31624-jda              Doc 103         Filed 03/01/21                 Entered 03/01/21 15:45:05            Page 1 of 7
OCF4100R201510                                                                                                                       4128-N-0576
Debtor 1              Steven Pully                                        Case number (if known)         15-31624-jda
                      First Name       Middle Name      Last Name


a.     Total postpetition ongoing payments due:                                                             (a)     $0.00

b.     Total fees, charges, expenses, escrow, and costs outstanding:                                      + (b)     $4,436.43

c.     Total. Add lines a and b.                                                                            (c)     $4,436.43

       Creditor asserts that the debtor(s) are contractually                        03/01/2021
       obligated for the postpetition payment(s) that first became                  MM / DD / YYYY
       due on:

     Part 4:       Itemized Payment History
     If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are
     not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach
     an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through the date of this
     response:
     ◼ all payments received;
     ◼ all fees, costs, escrow, and expenses assessed to the mortgage; and
     ◼ all amounts the creditor contends remain unpaid.


     Part 5:       Sign Here

     The person completing this response must sign it. The response must be filed as a supplement to the creditor's
     proof of claim
     Check the appropriate box::
      I am the creditor.
      I am the creditor's authorized agent.
     I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
     knowledge, information, and reasonable belief.
     Sign and print your name and your title, if any, and state your address and telephone number if different from the notice
     address listed on the proof of claim to which this response applies.


                   /s/ Mukta Suri                                                           Date      03/01/2021
                      Signature

     Print            Mukta Suri
                      First Name              Middle Name             Last Name            Title    Authorized Agent for Specialized
                                                                                                    Loan Servicing, LLC
     Company          Bonial & Associates, P.C.
     If different from the notice address listed on the proof of claim to which this response applies:
     Address          P.O. Box 9013
                      Number                  Street
                      Addison, Texas 75001
                      City                                    State                           ZIP Code
     Contact phone                   (972) 643-6600                       Email      POCInquiries@BonialPC.com




Form 4100R                                  Amended Response to Notice of Final Cure Payment                                         page 2
             15-31624-jda          Doc 103             Filed 03/01/21       Entered 03/01/21 15:45:05                   Page 2 of 7
OCF4100R201510                                                                                                                  4128-N-0576
                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF MICHIGAN
                                          FLINT DIVISION

IN RE:                                                  §
                                                        §      CASE NO. 15-31624-DO
STEVEN PULLY                                            §
     DEBTORS                                            §
                                                        §
                                                        §      CHAPTER 13


               CERTIFICATE OF SERVICE OF RESPONSE TO NOTICE OF FINAL CURE

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before March 01, 2021 via electronic notice unless otherwise stated.


Debtor             Via U.S. Mail
Steven Pully
268 Hickory St.
Montrose, MI 48457


Debtors' Attorney
George E. Jacobs
Bankruptcy Law Offices
2425 S. Linden Road
Suite C
Flint, MI 48532

Chapter 13 Trustee
Carl Bekofske
400 N. Saginaw Street
Suite 331
Flint, Michigan 48502




                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri
                                                      Authorized Agent for Specialized Loan Servicing,
                                                      LLC
                                                      Bonial & Associates, P.C.
                                                      14841 Dallas Parkway Suite 425
                                                      Dallas Texas 75254
                                                      POCInquiries@BonialPC.com
                                                      (972) 643-6600




   15-31624-jda
FINAL                 Doc 103OF SERVICE
      CURE NOTICE - CERTIFICATE Filed 03/01/21              Entered 03/01/21 15:45:05              Page4128-N-0576
                                                                                                        3 of 7
                                                                                                      FCN_COSDflt_01
15-31624-jda   Doc 103   Filed 03/01/21   Entered 03/01/21 15:45:05   Page 4 of 7
15-31624-jda   Doc 103   Filed 03/01/21   Entered 03/01/21 15:45:05   Page 5 of 7
15-31624-jda   Doc 103   Filed 03/01/21   Entered 03/01/21 15:45:05   Page 6 of 7
15-31624-jda   Doc 103   Filed 03/01/21   Entered 03/01/21 15:45:05   Page 7 of 7
